In a child protection proceeding pursuant to article 10 of the Family Court Act, the father appeals from an order of-disposition of the Family Court, Richmond County, dated March 15, 1977, which, after a hearing, found that his son was a neglected child and placed him in the custody of the Commissioner of Social Services for a period of 18 months. Order affirmed, without costs or disbursements. There is no merit to appellant’s claim that he was denied due process because his admission that his child was neglected, made after consultation with counsel, was invalid because the record fails to establish that it was made knowingly and intelligently. In a child neglect proceeding the requirements of due process are satisfied if a full hearing is accorded, with the right to counsel secured and the fact that the child is neglected established by a preponderance of the evidence (Matter of Ella B., 30 NY2d 352; Matter of Cardinal [Munyan], 30 AD2d 444; Matter of Fred S., 66 Misc 2d 683, 688, 692). Hopkins, J. P., Margett, Rabin and Shapiro, JJ., concur.